THE THIRTEENTH COURT OF APPEALS

                                       13-17-00523-CV


                                     MARIA AREVALOS
                                            v.
                                     RAUL R. ALVAREZ


                                   On Appeal from the
                   County Court at Law No. 4 of Hidalgo County, Texas
                          Trial Court Cause No. CL-17-2208-D


                                         JUDGMENT

       This Court’s judgment issued on August 12, 2021, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

will be taxed against the party incurring the same. However, no costs will be assessed

against appellant, as appellant filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

October 8, 2021